78 F.3d 596
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Randall WYNN, Plaintiff-Appellant,v.Jeanne SAVAGE, Supervisor Lane Co. Adult CorrectionalFacility, Defendant-Appellee.
No. 95-35595.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 27, 1996.*Decided March 5, 1996.

Before:  PREGERSON, CANBY and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Randall Wynn, a federal prisoner, appeals pro se the district court's summary judgment in favor of Jeanne Savage, the Nursing Supervisor at Lane County Adult Correctional Facility, in Wynn's 42 U.S.C. § 1983 action alleging he was subjected to cruel and unusual punishment when he did not receive a root canal.   We affirm for the reasons stated in the district court's opinion filed May 10, 1995.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3